Filed 10/19/11




           IN THE SUPREME COURT OF CALIFORNIA


CHRISTINE BAKER, as Administrator,   )
Etc.,                                )
                                     )
           Petitioner,               )
                                     )                            S179194
           v.                        )
                                     )                       Ct.App. 6 H034040
WORKERS’ COMPENSATION                )
APPEALS BOARD and X.S.,              )
                                     )                      WCAB Case No.
           Respondents.              )                   ADJ1510738/SJO 0251902
 ___________________________________ )


                            MODIFICATION OF OPINION
THE COURT:
        The opinion in this matter filed on August 11, 20011, and appearing at 52 Cal.4th
434, is modified as follows:
        1. On page 438, the second sentence on the page is modified to read: “They
generally commence on the date the injured worker reaches a medically stable condition
(permanent and stationary) because, at that point, the full nature and extent of the
worker’s permanent disability, if any, can be determined.”
        2. On page 439, in the paragraph carrying over from page 438, a new footnote 2 is
added following the clause “i.e., the permanent and stationary date in the case of total
permanent disability benefits, ” stating: “Our discussion of total permanent disability
benefits pertains only to those payable for injuries occurring before April 19, 2004. For
later injuries, it may be that an injured worker would become entitled to total permanent
disability payments, and corresponding COLA’s, before the worker’s medical condition

                                             1
is permanent and stationary. (See §§ 4650, subd. (b) & 4656, subd. (c).) We express no
view on that question, which is not presented under the facts of this case.”
       3. Subsequent footnotes are renumbered to account for new footnote 2 on page
439.
       4. On page 443, in the first full paragraph on the page, immediately following the
citation to the Department of Rehabilitation case, the following additional citation is
added: “; but see fn. 2, ante, and § 4650, subd. (b) [when temporary disability payments
have expired under the time limits of § 4656, subd. (c), permanent disability payments
must begin within 14 days].”
       5. On page 446, the third and fourth sentences in the first full paragraph on the
page are replaced by the following: “Moreover, workers who sustain industrial injuries
qualifying them for total permanent disability payments receive temporary disability
payments which, depending on the date of injury, may themselves be indexed to the
SAWW, thereby protecting the worker from the effects of inflation during the period of
eligibility for temporary disability benefits. (See §§ 4453, subd. (a)(10), 4653, 4661.5.)”
       This modification does not affect the judgment.




                                             2